Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1-9 are pending and examined on the merits in the present Office action.

Claim interpretation
	The limitation of “a moiety that connects the chemiluminescent protein moiety and the fluorescent protein moiety so that resonance energy transfer can occur…” is interpreted as encompassing any bond e.g. hydrogen bonds, covalent bonds and any bond that can be interpreted as making a connection between the chemiluminescent protein moiety and the fluorescent protein moiety so that resonance energy transfer can occur.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claims 1 and 8 recite “in a cell wall”. It is not clear whether this limitation reads on a protein within the apoplast, which may be interpreted as being in a cell wall, or if the protein must be bound to the cell wall and therefore a protein within the apoplast would not be encompassed by the claim limitation. 
Dependent claims that fail to cure the deficiency are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gorokhovatsky (Gorokhovatsky et al. Biochemical and Biophysical Research Communications. 320(3):703-711. 2004) in view of Zhu (Zhu et al. Molecular Plant. 6(2):444-455. 2013), Tuteja (Tuteja et al. Plant Signaling and Behavior. 2(2):79-85. 2007), and Gonneau (Gonneau et al. Frontiers in Plant Science. 3(145)1-6. 2012). 
The claims are drawn to a method, plant body and fusion proteins using and comprising a fusion luminescent protein in a cell wall wherein the method comprises the step of bringing a substrate 
Gorokhovatsky teaches a fusion luminescent protein including aequorin as the chemiluminescent protein, green fluorescent protein (GFP) as the fluorescent protein moiety, a moiety that connects the chemiluminescent and fluorescent proteins and allows energy transfer from the chemiluminescent protein to the fluorescent protein (paragraph bridging left column of page 703 to left column of page 704) and bringing a substrate, coelenterazine, into contact with the fusion luminescent protein (page 705, left column, paragraph 5).
Gorokhovatsky does not teach the fusion luminescent protein in a plant body. Gorokhovatsky does not teach the recombinant fusion luminescent protein comprising a signal sequence for a cell wall.
Zhu teaches using aequorin-based luminescence to visually observe Ca2+ in Arabidopsis transformed to express aequorin (page 445, right column, paragraph 2).
Tuteja teaches that Ca2+ is required in the cell wall (page 80, right column, paragraph 4).
	Gonneau teaches expressing a yellow fluorescent protein (YFP) in the cell wall of Arabidopsis with a signal comprising PRP2 sequence (proline-rich protein 2A, which resides in the cell wall) (page 28, right column, paragraph 4). 
2+ interaction with a fluorescence protein and the chemiluminescent protein, aequorin (page 707, left column, paragraph 1); Zhu demonstrated observing Ca2+ in Arabidopsis expressing cytosolic Aequorin; Tuteja teaches the importance of Ca2+ signaling in the cell wall and Gonneau demonstrates expressing a fluorescent protein in the cell wall of Arabidopsis. One would have been motivated to express the fusion luminescent protein taught by Gorohovatsky in the cell wall of Arabidopsis to observe Ca2+ signaling in the cell wall. Based on the teachings and suggestions of the references discussed, one of ordinary skill in the art would have expected to express the fusion protein of Gorokhovatsky in the cell wall of Arabidopsis using the sequence signal of Gonneau.  
Accordingly, claims 1-9 are rejected under 35 USC 103 as being unpatentable over Gorokhovatsky in view of Zhu, Tuteja and Gonneau.

Conclusion
	Claims 1-9 are rejected.
As a courtesy to the Applicant, the examiner is noting PGPub. No.: US 2016/0376332 A1 as a reference of interest and suggests that applicant consider the teachings of this reference prior to amending.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663